Name: Council Regulation (EEC) No 709/78 of 4 April 1978 amending Regulations (EEC) No 2727/75 and (EEC) No 1418/76 as regards the export refunds for cereals and rice exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 4 . 78 Official Journal of the European Communities No L 94/ 9 COUNCIL REGULATION (EEC) No 709/78 of 4 April 1978 amending Regulations (EEC) No 2727/75 and (EEC) No 1418/76 as regards the export refunds for cereals and rice exported in the form of goods not covered by Annex II to the Treaty THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas pursuant to Article 16 of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ( 2 ), as last amended by Regula ­ tion (EEC) No 3138 /76 (3 ), and Article 17 of Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice (4 ), refunds may be granted for cereals and rice exported in the form of goods mentioned in the Annexes to those Regulations ; Whereas, having regard to the trend of the markets and to the needs of the exporting industries which use basic products , the abovementioned lists should be updated by the addition of certain goods , HAS ADOPTED THIS REGULATION : Article 1 The following goods shall be added to Annex B to Regulation (EEC) No 2727/75 : (') OJ No C 63 , 13 . 3 . 1978 , p. 48 . ( 2 ) OJ No L 281 , 1 . 1 1 . 1975 , p. 1 . ( 3 ) OJ No L 3 54 , 24 . 12 . 1976 , p. 1 . (4 ) OJ No L 166 , 25 . 6 . 1976 , p. 1 . No L 94/ 10 Official Journal of the European Communities 8 . 4 . 78 CCT heading No Description 22.02 Lemonade , flavoured spa waters and flavoured aerated waters , and other non- ­ alcoholic beverages , not including fruit and vegetable juices falling within heading No 20.07 : A. Not containing milk or milk fats 29.15 Polycarboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sulphonated , nitrated or nitrosated derivatives : A. Acyclic polycarboxylic acids : ex. V. Other :  Itaconic acid , its salts and esters 29.16 Carboxylic acids with alcohol , phenol , aldehyde or ketone function and other single or complex oxygen-function carboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sulphonated , nitrated or nitrosated derivatives : A. Carboxylic acids with alcohol function : I. Lactic acid and its salts and esters IV . Citric acid and its salts and esters 29.35 Heterocyclic compounds ; nucleic acids : ex Q. Other :  Lactones which are internal esters of hydroxy acids and derived from gluconic acids  Products containing penicillin or its derivatives 29.38 Provitamins and vitamins , natural or reproduced by synthesis ( including , natural concentrates), derivatives thereof used primarily as vitamins , and intermixtures of the foregoing, whether or not in any solvent : B. Vitamins , unmixed , whether or not in aqueous solution : ex II . Vitamin Bi &gt; 29.44 Antibiotics : A. Penicillins C. Other antibiotics 30.03 Medicaments ( including veterinary medicaments) : A. Not put up in forms or in packings of a kind sold by retail : II . Other 35.07 Enzymes ; prepared enzymes not elsewhere specified or included 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included : U. Other 48.15 Other paper and paperboard , cut to size or shape 8 . 4 . 78 Official Journal of the European Communities No L 94/ 11 Article 2 The following goods shall be added to Annex B to Regulation (EEC) No 1418/76 : CCT heading No ' Description 1 7.04 Sugar confectionery, not containing cocoa : D. Other 18.06 Chocolate and other food preparations containing cocoa : C. Chocolate and chocolate goods , wether or not filled ; sugar confectionery and substitutes therefor made from sugar substitution products , containing cocoa Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 May 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 4 April 1978 . For the Council The President P. DALSAGER